UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PAUL D. CASEY, individually and as )
administrator of the Estate of )
Patrick D. Casey, et al., )
)
Plaintiffs, )
)
v. ) Civil Case No. 13-01452 (RJL)
)
JASON WARD, et aI., ) .
) F f L E D
Defendants. ) SEP 05 2014
N M P ION C|,.','," 5 ~,.
MEMORA w 0 § @.,.:,;;;:rhz:,z:;,z::rz';z“m;y
‘ um ia

(September _§__, 2014)
[Dkt. ##21, 26, 29, 34, 37, 43, 44, 47, 55, 59, 60, 64, 82]
Plaintiffs Paul and Abigail Casey ("plaintiffs")‘ brought this action against
defendants? on September 23, 2013, seeking damages under the District of Columbia’s
Wrongful Death Act, D.C. Code § 16-2702, and the District of Columbia General

Survival of Tort Actions Act ("Survival Act"), D.C. Code § 12-101, for the death of their

' Paul Casey brings this action both in his individual capacity as well as in his capacity as
administrator of the Estate of Patrick D. Casey. See Compl. at l. Plaintiff Abigail Casey brings
this action in her individual capacity only. See Compl. at l.

2 The defendants in this case are Jason Ward ("Ward"), JuStin Ruark ("Ruark"), Brian Giblin
("Giblin"), McDonald’s C0rporation ("l\/IcDonald’s"); Kyung Rhee_as owner of the M St.
l\/lcDonald’s_("l\/l St. McDonald’s"), 19th & K lnc._doing business as Ozio_("Ozio"), RAH
of Washington, D.C., Inc._doing business as Camelot_("Camelot"), Good Life 1831 M
LLC_doing business as Mighty Pint-("Mighty Pint"), DC Irish LLC--doing business as Sign
of the Whale_("Sign of the Whale"), 1900 l\/l Restaurant Associates lnc._doing business as
Rumors Restaurant_("Rumors"’), John Does l-l(), and ABC Corporations l-lO (together
"defendants"). See Am. Cornpl. at l-2. On November 25, 2013, Rumors filed a Suggestion of
Bankruptcy [Dkt. #32], resulting in an automatic stay of all proceedings against it. See ll

1

son, Patrick Casey ("Casey"). See Comp1aint3 ("Compl.") [Dkt. #1]; Amended
Complaint‘* ("Am. Comp1.") [Dkt. #40]. Now before the Court are defendants’ motions
to dismiss the Amended Complaint.$ Upon consideration of the parties’ pleadings,
relevant law, and the entire record in this case, the Court GRANTS Sign of the Whale’s
Motion to Dismiss the Amended Complaint, Camelot’s Motion to Dismiss the Amended
Complaint, and Mighty Pint’s Motion to Dismiss the Amended Complaint, and GRANTS,
in part, McDonald’s Motion to Dismiss the Amended Complaint, M St. McDonald’s
Motion to Dismiss the Amended Complaint, Giblin’s Motion to Dismiss the Amended

Complaint and Supplemental Motion to Dismiss the Amended Complaint, and Ward’s

U.S.C. § 362(a). .

3 Defendants Ward, Ruark, McDonald’s, M St. McDonald’s, and Sign of the Whale filed
motions to dismiss plaintiffs’ original complaint. See Ward Motion to Dismiss [Dkt. #37];
Ruark Motion to Dismiss [Dkt. #34]; McDonald’s Motion to Dismiss [Dkt. #26]; M St.
McDonald’s Motion to Dismiss [Dkt. #29]; Sign of the Whale Motion to Dismiss [Dkt. #21].
These motions, however, "became moot when plaintiff[s] filed [their] First Amended Complaint
and therefore will be denied." Balz`terra v. West Va. Ba'. of Mea'., 253 F. Supp. 2d 9, 14 (D.D.C.
2003); see also Anderson v. USAA Cas. Ins. C0., 218 F.R.D. 307, 311 (D.D.C. 2003) (denying
motions to dismiss original complaint without prejudice where original complaint superseded by
amended complaint); Bancoult v. McNamara, 214 F.R.D. 5, 13 (D.D.C. 2003) (same).
Accordingly, Ward’s Motion to Dismiss, Ruark’s Motion to Dismiss, McDonald’s Motion to
Dismiss, M St. McDonald’s Motion to Dismiss, and Sign of the Whale’s Motion to Dismiss are
DENIED, as moot.

4 Plaintiffs filed their Amended Complaint-as a matter of right-on December 3, 2013. See
Fed. R. Civ. P. IS(a)(I)(B); see also Am. Compl.

5 See Giblin Motion to Dismiss Amended Complaint ("Giblin Mot.") [Dkt. #43]; McDonald’s
Motion to Dismiss Amended Complaint ("McDonald’s Mot.") [Dkt. #44]; M St. McDonald’s
Motion to Dismiss Amended Complaint ("M St. McDonald’s Mot.") [Dkt. #47]; Sign of the
Whale Motion to Dismiss Amended Complaint ("Sign of the Whale Mot.") [Dkt. #55]; Camelot
Motion to Dismiss Amended Complaint ("Camelot Mot.") [Dkt. #59]; Ward Motion to Dismiss
Amended Complaint ("Ward Mot.") [Dkt. #60]; Giblin Supplemental Motion to Dismiss
Amended Complaint ("Giblin Suppl. Mot.") [Dkt. #64]; Mighty Pint Motion to Dismiss
Amended Complaint ("Mighty Pint Mot.") [Dkt. #82].

2

Motion to Dismiss the Amended Complaint.
BACKGROUND
All of the claims in this case stem from events leading up to the untimely death of
Patrick Casey_the plaintiffs’ son-on September 27, 201 1. On the evening of
September 22, and early morning of September 23, 201 1, defendants Ward, Ruark, and
Giblin (together "individual defendants") were out drinking on M Street in Northwest
Washington, DC. See Am. Compl. 111123, 30-31, 51. Over the course ofthe night, the
individual defendants visited bars Ozio, Mighty Pint, Sign of the Whale, Rumors, and
Camelot (together "bar defendants"), and consumed alcohol at each location. See z'd.
Both Sign of the Whale and Mighty Pint were offering various alcoholic drink specials
that night. See Am. Compl. 1111 25-27, 30. Plaintiffs allege that the individual
defendants were "visibly intoxicated," and despite their appearance, each of the bar
defendants continued to serve them alcohol. See Am. Compl 1111 24, 28-30.
After "bar-hopping" amongst the bar defendants, the individual defendants arrived

at defendant l\/I St. McDonald’s at approximately 2:21 am. See Am. Compl. 1111 30_ 33.
Shortly thereafter, Casey arrived at the same McDonald’s, meeting a group of friends.
See Am. Compl. 11 37. After exhibiting rowdy behavior in line, the individual defendants
allegedly engaged in a verbal altercation with Casey and his friends. See Am. Compl.

111 35-36, 38. During the altercation, David Lindsey ("Lindsey")_one of Casey’s

friends_attempted to leave the Mel)onald’s. See Am. Compl. 11 39. Gilbin allegedly

DJ

pushed Casey aside, chased Lindsey to the door of the restaurant, and pushed him. See
z'd.

At that point, Casey followed Lindsey and Giblin and attempted to intervene in
order to defuse the situation. See z`d. Plaintiffs allege that the individual defendants
surrounded Casey, after which Ward delivered a "sucker punch" to Casey’s head, causing
him to fall to the ground and strike his head on the concrete sidewalk. See Am. Compl.
1111 39-42, 52. The individual defendants immediately fled the scene without alerting the
authorities or any medical personnel regarding Casey’s condition. See Am. Compl. 11 45.

Casey suffered severe head trauma and brain hemorrhaging, and later died of his injuries
at George Washington Hospital on September 27, 201 l. See Am. Compl. 1111 42, 47, 49,
54. Plaintiffs only became aware of the cause of Casey’s injuries, the identities of the
defendants, and the evidence of defendants’ wrongdoing on March 18, 2013, when the
Metropolitan Police Department ("MPD") complied with plaintiffs’ Freedom of
lnformation Act ("FOIA") request. See Am. Compl. 1 53; see also Pls.’ Opp’n to Giblin
Mot. [Dkt. #67] at 17-19.

STANDARD OF REVIEW

The court may dismiss a complaint or any portion of it for failure to state a claim
upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). ln considering a
motion to dismiss, however, the court may only consider "the facts alleged in the

Complaint, any documents either attached to or incorporated in the complaint and matters

of which [the court1 may take judicial notice." E.E.O.C. v. St. Francis Xavz`er Parochz'al
Sclz., 117 F.3d 621, 624 (D.C. Cir. 1997). To survive a motion to dismiss, a plaintiff
must plead "factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009).

ln considering a Rule 12(b)(6) motion, the court must construe the complaint "in
favor of the plaintiff, who must be granted the benefit of all inferences that can be derived
from the facts alleged." Schuler v. Um'tea’ Stales, 617 F.2d 605, 608 (D.C. Cir. 1979)
(internal quotation marks and citation omitted). Factual allegations, however, even
though assumed to be true, must still "be enough to raise a right to relief above the
speculative level." BellAtl. Corp. v. Twoml)ly, 550 U.S. 544, 555 (2007). Moreover,
the court need not "accept legal conclusions cast in the form of factual allegations," nor
"inferences drawn by plaintiffs if such inferences are unsupported by the facts set out in
the complaint." Kowal v. MCI Commc ’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).
The court may also dismiss a complaint sua sponte when the plaintiff cannot possibly win
relief. See Baker v. Dz`r., U.S. Pa)'ole Comm ’rz, 916 F.2d 725, 726 (D.C. Cir. 1990); see
also Prl`cer v. Deutsche Bank, 842 F. Supp. 2d 162, 168 (D.D.C. 2012) (dismissing
plaintiff s claims sua sponte because they were "time-barred" and "cannot possibly win

relief") (citing Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir. 1994)).6

6 All defendants preserved a statute of limitations defense to plaintiffs’ wrongful death claims by

5

ANALYSIS

I. Standing

Defendants challenge plaintiffs’ standing to bring wrongful death claims in their
individual capacities under the Wrongful Death Act. See, e.g., Ward Mem. of P. & A.
("Ward Mem.") [Dkt. #60-3] at 13-14; McDonald’s Mem. ofP. & A. ("McDonald’s
Mem.") [Dkt. #44-1] at 5-6; Camelot Mot. at 2-3; see also Am. Compl. at 16, 20, 23
(Counts l-lll). The plain text of the Wrongful Death Act makes clear that a cause of
action "shall be brought by and in the name of the personal representative of the deceased
person." D.C. Code § 16-2702. The term "personal representative," as used in the
Wrongful Death Act, is limited to officially appointed executors and administrators, and
does not include parents of a decedent, when they do not serve in such an official
capacity. See Saunders v. Air Floria’a, Inc., 558 F. Supp. 1233, 1235 (D.D.C. 1983)
(citing Strother v. Dl'slri`cl ofColuml)i'a, 372 A.2d 1291, 1296 n.7 (D.C. l977)).

Although Paul Casey brings this action in both his individual capacity and in his
capacity as the administrator of the Estate of Patrick Casey. Abigail Casey brings this
action in her individual capacity only. See Am. Compl. at 1. Accordingly, Paul Casey is

the only plaintiff who meets the standard of "personal representative" under the Wrongful

raising that defense in either their respective motions to dismiss the Amended Complaint or their
answers to the Amended Complaint. See Ward l\/lot. at 5-12; Ruark Answer to Am. Compl.
[Dkt. #57] at 1; Giblin l\/lot, at 6-7; McDonald’s Mot. at 4-5; M St. McDonald’s Mot. at 4-5;
Ozio Answer to Am. Compl. [Dkt. #58] at 6; Cainelot Mot. at 3-5; Mighty Pint Mot. at 7-9; Sign
of the Whale Mot. at 3-4. The same is true for all of the individual defendants, with regards to
plaintiffs’ survival claims based on assault and battery. See Ward Mot. at 12-13; Giblin Suppl.

6

Death Act, and thus the only plaintiff with standing to assert claims pursuant to the
Wrongful Death Act. See D.C. Code § 16-2702; Sauna’ers, 558 F. Supp. at 1235
(citation omitted).

Defendants also challenge plaintiffs’ standing to bring claims in their individual
capacities under the Survival Act. See, e.g., Ward Mem. at 14; Camelot Mot. at 2-3;
Mighty Pint Mot. at 5; see also Am. Compl. at 27 (Count IV). Pursuant to the Survival
Act, a cause of action survives in favor of a decedent’s "legal representative" when that
cause of action had accrued to the decedent prior to his or her death.7 The definition of a
"legal representative" under the Survival Act, however, is more expansive than that of
"personal representative" under the Wrongful Death Act. Under the Survival Act, the
definition of a "legal representative" is any person who "stands in the place of the
decedent with respect to his propeity," and is not intended to "restrict the right to bring a
survival action to duly appointed personal representatives, z`.e., executors or
administrators." Strotlter, 372 A.2d at 1296; see also Tlzomas v. Doyle, 187 F.2d 207,
210 (D.C. Cir. l950) (citing N.Y. Mut. Life ]ns, Co. v. Armstrong, 117 U.S. 591, 597
(1886) ("The term ‘legal representatives’ is not necessarily restricted to the personal

representatives of one’s deceased, but is sufficiently broad to cover all persons who, with

Mot. at 2~3; Ruark Answer to Am. Compl. at l.

7 Specifically, the Survival Act states: "On the death of a person in whose favor or against
whom a right of action has accrued for any cause prior to his death, the right of action, for all
such cases, survives in favor of or against the legal representative of the deceased." D.C. Code
§ 12-101.

respect to his property, stand in his place.")).

Although Paul Casey is the only plaintiff to satisfy the standard for "personal
representative" under the Wrongful Death Act, both Paul and Abigail Casey satisfy the
standard for "legal representative" under the Survival Act, as they are Patrick Casey’s
heirs-at-law. See Pls.’ Opp’n to Ward Mot. [Dkt. #66] at 6 n.l (stating plaintiffs are
Patrick Casey’s "next of kin"); see also D.C. Code § 19-308 ("When the intestate leaves
no child, or descendant, the whole is divided equally between the father and mother or
their survivor."); Dickens v. Di`strz`ct ofColunzbia, 502 F. Supp. 2d 90, 92 (D.D.C. 2007)
("lf the decedent left no spouse, domestic partner, or children, the decedent’s estate
descends to the decedent’s parents."). Pursuant to the broad definition of "legal
representative," both Paul and Abigail Casey_as Patrick Casey’s heirs-at-law_have
standing to assert any and all claims that accrued to Patrick Casey prior to his death.*

II. Statute of Limitations

Defendants argue that plaintiffs’ wrongful death and assault and battery survival

claims are barred by the applicable statutes of liinitations. See, e.g., Ward Mem. at 5-13.
Plaintiffs’ position, however, is that their claims did not accrue until March 18, 2013,

and thus their complaint was filed well within the applicable limitations periods. See

3 A finding by this Court that plaintiffs are not Patrick Casey’s heirs-at-law would require an
assumption of facts-such as the existence of a wife or child-not supported by anything raised
by the defendants in their briefs. ln any event, such an assumption would be inconsistent with
the standard of review applied at the motion to dismiss stage. Granting plaintiffs "the benefit of
all inferences that can be derived from the facts alleged," Schuler, 617 F.2d at 608 (internal
quotation marks and citation omitted), 1 am satisfied that both Paul and Abigail Casey are Patrick

8

Am. Compl. 1111 53, 6l(t)-(u); Pls.’ Opp’n to Ward Mot. at 19-20. As discussed further
below, 1 find that plaintiffs’ survival and wrongful death claims accrued on September 23
and September 27, 2011, respectively. As a result, plaintiffs’ wrongful death claims and
assault and battery survival claims are barred by the applicable statutes of limitations.
How so?
A. Claim Accrual
ln their Amended Complaint, plaintiffs claim that March 18, 2013 was the earliest
date they "knew, or could have known through the exercise of reasonable diligence" the
cause of Patrick Casey’s injuries and the wrongdoing by any of the defendants. Am.
Compl. 11 53. Plaintiffs, however, fail to describe their efforts to obtain such information,
and fail explain why such efforts were fruitless. Plaintiffs’ legal conclusion that March
18 was the earliest date that they "knew, or could have known through the exercise of
reasonable diligence"" about the existence oftheir claims is insufficient to satisfy the
required pleading standard set forth in Iqbal and Twombly. See 556 U.S. at 678; 550
U.S. at 555.
Plaintiffs knew or should have known-through the exercise of reasonable

diligence-the identity of at least one potential defendant_the M St. McDona1d’s. In
Estate of Clzapelle v. Sanders, the D.C. Court of Appeals refused to toll the statute of

limitations in a wrongful death action where the plaintiffs knew the identity of at least one

Casey’s heirs-at-law.

ofthe liable parties. See 442 A.2d 157, 159 (D.C. 1982) (noting plaintiff"could have
filed a timely claim against [one liable party] and amended it as pretrial discovery
revealed the identity of any other liable parties."). "Concealment of the identity of
parties liable, or concealment of the parties, has been held not to constitute concealment
of the cause of action and not to be available to avoid the running of the statute of
limitations." Ia'. at 158 (quoting 51 Am. Jur. 2d Li`)nz`tazz`on ofAcz‘i`ons, § 148 (internal
quotations marks omitted)). Put simply, plaintiffs’ argument here they did not
know_and could not have known through the exercise of reasonable diligence_that
their son was injured in a fight at the M St. McDonald’s is incredible. Accordingly, l
find that plaintiffs’ survival claims accrued on September 23, 2011 and their wrongful
death claims accrued Septeinber 27, 2011.9
B. Wrongful Death Claims
Defendants argue that plaintiffs’ wrongful death claims are barred by the statute of

limitations in effect at the time of Patrick Casey’s death. See, e.g., Ward Mem. at 5-12;
McDonald’s Mem. at 4-5. The version of the Wrongful Death Act in force at the time of
Patrick Casey’s death required that plaintiffs file a claim "within one year of the death of

the person injur@d.” D.C. Code§ 16-2702 (1981).'° on March 30, 2012, however, the

9 While wrongful death claims accrue upon the decedent’s death, survival claims accrue on the
date of the decedent’s injury, September 23, 2011 here. See Arringlon v. Di`strict of Colurnbz`a,
673 A.2d 674 (D.C. 1996) (citing Estate ofChappelle, 442 A.2d at 158).

10 Specifically, the Wrongful Death Statute-as it existed in 201 l_stated: "An action pursuant
to this chapter shall be brought by and in the name of the personal representative of the deceased
person, and within one year after the death of the person injured." D.C. Code § 16-2702 (1981).

10

D.C. Council passed the Wrongful Death Emergency Act, see D.C. Act 19-338, 59 D.C.
Reg. 2567, and on April 29, 2012 it passed the Wrongful Death Temporary Act of 20l2,
see D.C. Act 19-350, 59 D.C. Reg. 8315, which extended the statute oflimitations for
wrongful death claims from one year to two years. These two laws were made
permanent on October 22, 2012, when the D.C. Council enacted the Wrongful Death Act
of 2012. See Wrongful Death Act of 2012, D.C. Law 19-177, 59 D.C. Reg. 9353
(codified at D.C. Code § 16-2702 (2012)). Plaintiffs argue that the two-year statute of
limitations, as amended by the Wrongful Death Act of 2012, should apply retroactively to
their claims, thereby making them timely. See, e.g., Pls.’ Opp’n to Ward Mot. [Dkt. #66]
at 6-8.

The Supreme Court has made clear that "[s]tatutes are not to be given retroactive
effect or construed to change the status of claims fixed in accordance with earlier
provisions unless the legislative purpose so to do plainly appears." Unz`tea’ States v.
Magnolia Petroleam Co., 276 U.S. 160, 162-63 (1928). Moreover, there is a
presumption in this Circuit that_in cases of ambiguity_statutes are applied
prospectively, rather than retroactively. See Gersman v. Grp. Healtlz Ass ’n, 975 F.2d
886, 897 (D.C. Cir. 1992); D.C. Transl'l Sys., [nc. v. Pearson, 149 F. Supp. 18, 23 (D.D.C.
1957). The Wrongful Death Act of 2012 contains no language indicating that the D.C.
Council intended for it to apply retroactively to claims accruing before the effective date

of the amendment. ln fact, quite the opposite. The "Impact on Existing Law" section of

11

the Judiciary Committee Report to the D.C. Council states that the Wrongful Death Act of
2012 "is intended to be prospective and to have no other effect on existing law." Ward
Mot., Ex. 1 [Dkt. #60-4] at 5. Accordingly, the two-year statute of limitations contained
in the Wrongful Death Act of 2012 is only applied prospectively, and plaintiffs’ wrongful
death claims are therefore governed by the one-year statute of limitations in effect at the
time of Patrick Casey’s death. Plaintiffs filed their Complain nearly two years after the
death of their son, and thus their claims are barred by the applicable statute of limitations.

C. Survival Claims

Plaintiffs’ survival claims are based on underlying claims of negligence and
assault and battery. See Am. Compl. 1111 94-100. The statute of limitations for a claim
brought pursuant to the Survival Act is the statute of limitations applicable to the
underlying claim, see Strother, 372 A.2d at 1296 n.8, and the claim "generally accrues on
the date of the decedent’s injury, and not on the date of the decedent’s death," Arringlon,
673 A.2d at 677-78 (citation omitted).

Plaintiffs’ negligence claim~brought against all defendants-has a three-year
statute oflimitations in the District of Columbia. See D.C. Code § 12-301(8); Strother,
372 A.2d at 1296 n.8, The negligence claim underlying plaintiffs’ survival action
accrued on September 23, 201 1, the date of Patrick Casey’s injury. Plaintiffs filed their
complaint on September 23, 2013-exactly two years after the claim accrued_and thus,

their survival claims based on defendants’ negligence are timely. Plaintiffs’ assault and

12

battery claim against the individual defendants, however, has a one-year statute of
1imitations. See D.C. Code § 12-301(4). Because the assault and battery claim
underlying plaintiffs’ survival action also accrued on September 23, 201 1, and plaintiffs
filed the complaint in this case on September 23, 2013_one year after the statute of
limitations expired~-their survival claims against the individual defendants based on
assault and battery are therefore time-barred.

III. Failure to State a Claim

Finally, the bar defendants argue that plaintiffs have failed to plead sufficient facts
to state a claim against them. See, e.g., Camelot Mot. at 5-14; Mighty Pint Mot. at 9-10.
1 agree.
Under D.C. law, bars are prohibited from serving alcoholic beverages to "[a]n

intoxicated person, or any person who appears to be intoxicated." D.C. Code

§ 25-781(b). While this statute does not create an implied private cause of action, see
Norwoocl v. Marrocco, 780 F.2d 1 10, 111 (D.C. Cir. 1986), the D.C. Court ofAppeals
has held that "the Alcoholic Beverage Control Act has a public safety purpose, and that
its unexcused violation therefore constitutes negligence per se, z'.e., breach of the duty of
care that tavern keepers owe to the public," Rong Yao Zhou v. Jennzfer Mall Rest., 534
A.2d 1268, 1275 (D.C. 1987). Plaintiffs, however, "must [also] prove that the statutory
violation was the proximate cause of [the] injuries." Ia’. at 1277; see also Potts v.

District ofColumbz`a, 697 A.2d 1249, 1252 (D.C. 1997) ("Where an injury is caused by

13

the intervening criminal act of a third party, [the D.C. Court of Appeals] has repeatedly
held that liability depends upon ‘a more heightened showing of foreseeability’ than would
be required if the act were merely negligent." (citing Bailey v. District of Colambz`a, 668
A.2d 708, 717 (D.C. 1991)))). Plaintiffs have made no such showing here. Because
Casey’s death-»assuming the truth of plaintiffs’ allegations-was caused by the
intentional-and unforeseeable-torts of third parties, any connection to the alleged
negligence on the part of the bar defendants is too attenuated to support a valid cause of

action, and thus plaintiffs’ claims against the bar defendants must fail.

14

CONCLUSION

Thus, for all the foregoing reasons, the Court GRANTS Sign ofthe Whale’s
Motion to Dismiss the Amended Complaint, Camelot’s Motion to Dismiss the Amended
Complaint, and Mighty Pint’s l\/lotion to Disiniss the Amended Complaint, and GRANTS,
in part, McDonald’s Motion to Dismiss the Amended Complaint, 1\/1 St. McDonald’s
l\/lotion to Dismiss the Amended Complaint, Giblin’s Motion to Dismiss the Amended
Complaint and Supplemental Motion to Dismiss the Amended Complaint, and Ward’s
Motion to Dismiss the Amended Complaint. Accordingly, the only remaining claims in
this case are plaintiffs’ negligence survival claims against defendants McDonald’s, M St.
l\/lcDonald’s, Ward, Ruark, and Giblin. An Order consistent with this decision

accompanies this Memorandum Opinion.

J

RICHARD .L ON
United States istrict Judge

15